FILED
                             NOT FOR PUBLICATION                             AUG 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL HARPER,                                    No. 09-16988

               Plaintiff - Appellant,             D.C. No. 2:07-cv-02149-LKK-
                                                  DAD
  v.

SGT. COSTA; MENDES,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Daniel Harper, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his constitutional rights by issuing him a false disciplinary violation. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Serra v. Lappin,

600 F.3d 1191, 1195 (9th Cir. 2010). We affirm.

      Harper’s action was properly dismissed because his disciplinary violation,

and the associated penalties, were reversed through the prison’s administrative

appeal procedure, and because Harper did not allege facts suggesting that his

resulting administrative segregation imposed an atypical and significant hardship.

See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (under the Due Process

Clause, a prisoner may challenge a state disciplinary action only if it “deprives or

restrains a state-created liberty interest in some ‘unexpected manner’” or “imposes

some ‘atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life’” (quoting Sandin v. Connor, 515 U.S. 472, 484 (1995)).

      Harper’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-16988